Citation Nr: 1019580	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-38 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.

3.  Entitlement to an increased (compensable) rating for 
right ankle arthritis.

4.  Entitlement to an increased rating for left knee 
arthritis, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for left knee 
subluxation, currently rated 10 percent disabling.

6.  Entitlement to an increased, initial rating for mood 
disorder, currently rated 30 percent disabling 

7.  Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
October 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and October 2007 rating 
decisions by the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).

A hearing before a decision review officer at the RO was 
conducted in August 2006.  In correspondence received in 
February 2007, the Veteran withdrew his claims for service 
connection for post-traumatic stress disorder (PTSD) and 
right hip arthritis.  A hearing at the RO before the 
undersigned was conducted in February 2008. 

The Board remanded the claim in April 2008 for further 
development and consideration. 

A December 2009 rating decision granted entitlement to 
service connection for left ankle degenerative joint disease 
and bilateral hearing loss.  

In February 2010, the Veteran submitted additional medical 
evidence and argument.  A remand for consideration by the 
agency of original jurisdiction (AOJ) is unnecessary, as the 
evidence are either duplicates or is cumulative of evidence 
already in the file.  Thus, a supplemental statement of the 
case covering this evidence is not required.

In June 2008, service connection for a mood disorder was 
granted, and a 30 percent rating was assigned.  In response, 
the Veteran entered a timely notice of disagreement (NOD) in 
July 2008 requesting a higher rating.  The Veteran was not 
provided a statement of the case (SOC) concerning this claim, 
precluding him from perfecting an appeal to the Board.  This 
claim must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current right knee degenerative joint disease began 
years after service, and was not caused by any incident of 
service.

2.  The Veteran's bilateral pes planus is manifested by 
symptoms that more nearly approximate severe but not 
pronounced acquired flatfoot; as marked pronation, extreme 
tenderness of plantar surfaces of the feet, or severe spasm 
of the tendo Achilles on manipulation has not been shown.

3.  The Veteran's right ankle arthritis results in marked 
limitation of motion.

4.  The preponderance of the evidence shows that the 
Veteran's left knee arthritis is manifested by, at most, 
noncompensable loss of motion.

5.  The preponderance of the evidence shows that the 
Veteran's left knee subluxation is manifested by, at most, 
slight instability.

6.  Service connection has been established for mood 
disorder, rated 30 percent disabling; bilateral pes planus 
rated 30 percent disabling; right ankle arthritis, rated 20 
percent disabling; left knee subluxation, left knee 
arthritis, left ankle disability, each rated 10 percent 
disabling; and bilateral hearing loss, rated 0 percent 
disabling; the Veteran's combined service-connected 
disability rating is 70 percent with consideration of a 
bilateral factor for the ankles.

7.  The Veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment consistent 
with his occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  The criteria for an increased, 30 percent, rating for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2009).

3.  The criteria for an increased, 20 percent, rating for 
right ankle arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).

4.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2009).

5.  The criteria for a rating in excess of 10 percent for 
left knee subluxation have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).

6.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Regarding the service connection claim, the RO provided the 
appellant pre-adjudication notice by letter dated in 
September 2005. 

The increased rating claims involve "downstream" issues, as 
the initial claims for service connection were granted in the 
rating decisions on appeal, and the appellant disagrees with 
the evaluations assigned.  

Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see 
also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Analysis

A.  Service Connection Claims 

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

If arthritis becomes manifest to a degree of 10 percent or 
more during the one-year period following a veteran's 
separation from active duty, the condition may be presumed to 
have been incurred in service, notwithstanding that there is 
no in-service record of the disorder.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  If a disease is shown to 
be chronic in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The Veteran requests service connection for a right knee 
disability.  On VA examination in August 2008, he stated that 
he fell and hit his right knee in service.  

On VA physical examination in January 2006, the right knee 
was noted to be entirely normal.  However, X-ray studies from 
the 2000's to the present have noted degenerative joint 
disease.  Therefore, the Veteran has a current disability of 
the right knee.  

The August 2008 VA examination report stated that there was 
no evidence contained in the Veteran's claims file that the 
Veteran sustained an inservice injury to the right knee.  
Therefore, it was less likely as not that his right knee 
degenerative joint disease was incurred in service or within 
one year of separation from service.  

The Veteran is competent to comment on symptoms of right knee 
pain, and that he injured his right knee in service.  The 
lack of contemporaneous medical records of treatment for a 
right knee disability from separation from service to the 
2000's does not, in and of itself, render his lay evidence 
not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, the Board affords greater 
probative weight to the in service treatment records from 
October 1983 in which the Veteran complained of a left knee 
condition only.  The Board concludes that the military 
examiner's notation of first degree strain of the medial 
ligament of the right knee to be a mistake because the 
Veteran only complained of a left knee instability that 
month.  Therefore, the Veteran's service treatment records 
are negative for any complaint or treatment of a right knee 
disability in service.  Nor is there any evidence of 
complaints or treatment for any right knee problems for many 
years after service.  The Board affords greater probative 
weight to the opinion of the VA examiner, who reviewed the 
claims file, that the Veteran's current right knee is not 
related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  The evidence as a whole does not show continuity of 
symptomatology of right knee pain since service.  38 C.F.R. § 
3.303(b).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.

B.  Increased Rating Claims 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for various periods of 
time since filing his initial rating claims when the 
disabilities may have been more severe than at other times 
during the course of his appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.


1.  Pes Planus

The Veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet.  Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The evidence of record supports entitlement to an increased, 
30 percent, rating.  On August 2008 VA examination, the 
Veteran' feet demonstrated supination, swelling, tenderness 
of the plantar surfaces, marked outward displacement of the 
tendo-Achilles, and spasm of the tendo-Achilles on 
manipulation.  The record also notes that orthotics have not 
improved the condition.  

The evidence of record fails to demonstrate pronounced 
bilateral pes planus.  The objective evidence does not show 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, or severe spasm of the tendo Achilles on 
manipulation.  As such, a rating in excess of 30 percent is 
not warranted under Diagnostic Code 5276.

The Board has considered the applicability of other 
diagnostic codes pertaining to the feet.  In the instant 
case, however, none of the other codes are for application as 
the veteran is not service-connected for any of the other 
disabilities listed in the diagnostic code pertaining to the 
feet and there are no manifestations present pertaining to 
the other diagnostic codes.

As Diagnostic Code 5276 is not predicated on limited range of 
motion, §§ 4.40 and 4.45 are not applicable.
2.  Right Ankle 

To receive an increased rating of 20 percent disabling under 
Diagnostic Code 5271, the evidence must show marked 
limitation of motion of the ankle.  Normal range of motion of 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

These measurements of range of motion recorded in the claim 
file are most appropriately described as marked limitation of 
motion.  VA examination in August 2008 shows right ankle 
dorsiflexion of 0 to 5 degrees, and plantar flexion of 0 to 
15 degrees.  As such, an increased, 20 percent, rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the maximum 
rating available under this diagnostic code.  If a veteran is 
in receipt of the maximum disability rating available under a 
diagnostic code for limitation of motion, consideration of 
functional loss due to pain is not required.  Johnson v. 
Brown, 10 Vet App 80 (1997).

The Board must consider other applicable Diagnostic Codes in 
rating the Veteran's ankle disability.  As the record at no 
point indicates ankylosis of the ankle or ankylosis of the 
subastragalar or tarsal joint, Diagnostic Codes 5270 and 5272 
are not applicable.  The record is silent as to any malunion 
of the astragalus.  As such, Diagnostic Code 5273 is not 
applicable.  The Veteran has not had an astragalectomy, 
making Diagnostic Code 5274 inapplicable.  The Board 
therefore finds no other Diagnostic Codes to be appropriate 
for rating the Veteran's right ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5272-4.

3.  Left Knee Disability 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's 
bilateral disability based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003, as in this case, for the 
Veteran's right knee.  38 C.F.R. § 4.14 Consideration must be 
given to whether separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint.  
See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Traumatic knee arthritis is rated as degenerative arthritis 
under Diagnostic Code 5003, which in turn, is rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, as in this case, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Compensable ratings for limitation of extension of the 
leg are assigned when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent), or 45 degrees (50 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion 
and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  Separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 
(2005).

A VA examination was conducted in January 2006.  Left knee 
flexion was to 125 degrees and extension was to 0 degrees.

A VA examination was conducted in August 2008.  Left knee 
flexion and extension was from 9 degrees to 42 degrees and 
from 42 degrees to 9 degrees, respectively.  The examiner 
noted that the Veteran could sit in his wheelchair with his 
knees flexed to 90 degrees, which was inconsistent with the 
findings on physical examination.  

The examiner noted that the Veteran had a normal gait and 
good propulsion on January 2006 VA examination.  On February 
2006, the Veteran's primary care physician noted normal gait 
on examination.  In September 2006, he requested a 
wheelchair.  The examiner noted that there was no mention in 
the records of any interval injury.  The examiner found this 
to be an unusually rapid progression of degenerative joint 
disease of the feet, ankles, and knees.  In fact, none of the 
medical evidence shows that knee flexion or extension is 
limited to the extent necessary to meet the criteria for 
separate compensable ratings.  

Consideration has been given to whether a higher rating is 
warranted for the service-connected left knee disability 
based on functional impairment and pain.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995), supra.  The Veteran complained of great pain on left 
knee motion.  There is, however no objective evidence that 
pain on use of the left knee joint results in limitation of 
motion to a degree which would support a higher rating.  
Thus, the currently assigned 10 percent rating is proper.  
See Diagnostic Code 5003, supra.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  A 10 percent evaluation is 
warranted where impairment of the knee involves slight 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted where the impairment is moderate, and a 30 
percent evaluation will be assigned where the impairment is 
severe.

The Veteran is currently in receipt of a separate 10 percent 
evaluation for subluxation of the left knee pursuant to 
Diagnostic Code 5257.  This rating contemplates slight 
recurrent subluxation or lateral instability.  

No subluxation or instability was found on January 2006 or 
August 2008 VA examination.  

Absent any evidence of subluxation or instability, the 
evidence is insufficient to show severe recurrent subluxation 
or lateral instability of the knee under Diagnostic Code 
5257.  Thus, an increased, 20 percent, rating is not 
warranted.

The Veteran has never been diagnosed with ankylosis of the 
left knee, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.  Therefore, Diagnostic Codes 5256, 
5258, and 5262 are not for application.  Nor has there been 
any diagnosis of removal of semilunar cartilage or genu 
recurvatum and Diagnostic Codes 5259 and 5263 are not for 
application. 

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 

4.  TDIU 

TDIU may be assigned where the combined schedular rating for 
the service-connected disabilities is less than 100 percent, 
when it is found that the service-connected disabilities 
render the veteran unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19.  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Service connection has been established for mood disorder, 
rated 30 percent disabling; bilateral pes planus rated 30 
percent disabling; right ankle arthritis, rated 20 percent 
disabling; left knee subluxation, left knee arthritis, left 
ankle disability, each rated 10 percent disabling; and 
bilateral hearing loss, rated 0 percent disabling; the 
Veteran's combined service-connected disability rating is 70 
percent with consideration of a bilateral factor for the 
ankles.

The Veteran's combined rating of 70 percent meets the 
criteria for a 70 percent combined rating, and the 
disabilities of the lower extremities, including the 
bilateral factor, may be combined to meet the criteria of 
"one disability" ratable at 40 percent or more.  38 C.F.R. § 
4.16(a).

A decision of the Social Security Administration (SSA) 
granted the Veteran disability insurance benefits - 
effective March 2006, due to osteoarthrosis and allied 
disorder involving both knees.  

The Veteran's VA podiatrist in June 2006 treatment note has 
stated that the Veteran is unemployable due to his service-
connected orthopedic disabilities and mood disorder.  VA 
psychiatric examination in July 2008 essentially concluded 
that the Veteran was unemployable due to his service-
connected orthopedic and psychiatric disabilities.  

Accordingly, entitlement to TDIU is warranted.  The claim has 
been considered with respect to the duties to notify and 
assist.  Given the favorable outcome, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for right knee arthritis is 
denied.

Entitlement to an increased, 30 percent, rating for bilateral 
pes planus is granted.

Entitlement to an increased, right 20 percent, rating for 
right ankle arthritis is granted.  

Entitlement to an increased rating for left knee arthritis is 
denied.  

Entitlement to an increased rating for left knee subluxation 
is denied.  

Entitlement to TDIU is granted.  


REMAND

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to an SOC, and the RO's failure to issue an SOC 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).  An SOC addressing the appealed June 
2008 rating decision denying entitlement to an increased 
initial rating in excess of 30 percent for service-connected 
mood disorder must be issued to the appellant.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing entitlement to an 
increased initial rating in excess of 30 
percent for service-connected mood 
disorder.  Advise the Veteran of the need 
to timely file a substantive appeal if 
appellate review is desired.  If, and 
only if, a timely substantive appeal on 
the aforementioned issue is filed should 
this claim be returned to the Board.  See 
38 U.S.C.A. §§ 7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


